—Appeal by the defendant from a judgment of the Supreme Court, Queens *356County (Spires, J.), rendered January 23, 1996, convicting her of criminally negligent homicide and assault in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the admission of expert testimony was not an improvident exercise of the trial court’s discretion. Such testimony was necessary to assist the jury in clarifying issues calling for professional or technical knowledge which is beyond the ken of the average juror (see, People v Hill, 85 NY2d 256, 261; People v Taylor, 75 NY2d 277, 288; People v Allweiss, 48 NY2d 40, 50).
The introduction into evidence of a videotape depicting the aftermath of the accident without the sound was not an improvident exercise of the trial court’s discretion (see, People v Moore, 153 AD2d 702).
The defendant’s remaining contentions are either unpreserved for appellate review, without merit, or do not require reversal. Sullivan, J. P., Pizzuto, Santucci and Joy, JJ., concur.